DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed July 17, 2020. Claims 11-20 are presently pending and are presented for examination.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor unit for detecting road users”, “a computing device configured to calculate predicted traffic routes”, “a transmission unit configured to transmit”, in claim 18. (The examiner notes that the corresponding structure that performs the claim functions is found is the specification in at least: 1. a sensor unit for detecting road users [fig 1, item 10, camera or radar]. 2. a computing device configured to calculate predicted traffic routes [central computing device 20] 3. a transmission unit configured to transmit [transmission unit 21]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 13 recites “the surroundings” and “the sensor data”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. 	Claims 11-15 and 18-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Buchholz et al, US 2014/0372016, hereinafter referred to as Buchholz.

Regarding claim 11, Buchholz discloses a method for operating at least one automated vehicle (See at least ¶ 59, “planned maneuvers of the motor vehicles may advantageously also be transmitted. This is especially feasible when the motor vehicle is in a partially or fully automated driving mode.”), comprising the following steps: 
detecting road users by sensors using the at least one automated vehicle and/or using sensor systems in an infrastructure (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”); 
ascertaining predicted traffic routes for the road users using a computing device based on defined criteria (See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”); 
transmitting control data corresponding to the predicted traffic route to the automated vehicle (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”) (See at least fig 1, item S12, ¶ 32, “In the process according to the invention, the first and the second motor vehicle may advantageously be monitored by the same coordination device for a long period of time so as to be able to dynamically transmit to the vehicles new driving directions when a conflict between their trajectories arises, until the conflict of the trajectories is finally resolved.”); and 
operating the automated vehicle according to the control data (See at least ¶ 67, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least Claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both”).

Regarding claim 12, Buchholz discloses the method as recited in claim 1 1, wherein the control data are trajectory data (See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”).

Regarding claim 13, Buchholz discloses the method as recited in claim 11, wherein the surroundings are detected via sensors by the road users, the sensor data being transmitted to the computing device (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”)

Regarding claim 14, Buchholz discloses the method as recited in claim 11, wherein the computing device transmits control data for defined sub-routes to the automated vehicle (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”), (See at least fig 1, item S12, ¶ 32, “In the process according to the invention, the first and the second motor vehicle may advantageously be monitored by the same coordination device for a long period of time so as to be able to dynamically transmit to the vehicles new driving directions when a conflict between their trajectories arises, until the conflict of the trajectories is finally resolved.”).

Regarding claim 15, Buchholz discloses the method as recited in claim 11, wherein the method is controlled in the automated vehicle using a human machine interface (See at least ¶ 13, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both.”), (See at least ¶ 68, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”).

Regarding claim 18, Buchholz discloses a device for operating at least one automated vehicle, comprising: 
a sensor unit for detecting road users using the at least one automated vehicle and/or with using sensor systems in an infrastructure (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”);
a computing device configured to calculate predicted traffic routes for the road users using a computing device based on defined criteria (See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”); and 
(See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”) (See at least fig 1, item S12, ¶ 32, “In the process according to the invention, the first and the second motor vehicle may advantageously be monitored by the same coordination device for a long period of time so as to be able to dynamically transmit to the vehicles new driving directions when a conflict between their trajectories arises, until the conflict of the trajectories is finally resolved.”).

Regarding claim 19, Buchholz discloses a method, comprising: 
providing a device including: a sensor unit for detecting road users using at least one automated vehicle and/or with using sensor systems in an infrastructure (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”); 
(See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”); and 
a transmission unit configured to transmit control data corresponding to the predicted traffic route to the automated vehicle (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”) (See at least fig 1, item S12, ¶ 32, “In the process according to the invention, the first and the second motor vehicle may advantageously be monitored by the same coordination device for a long period of time so as to be able to dynamically transmit to the vehicles new driving directions when a conflict between their trajectories arises, until the conflict of the trajectories is finally resolved.”); and 
using the device for an automated vehicle in urban surroundings (See at least ¶ 67, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least Claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both”).

Regarding claim 20, Buchholz discloses a non-transitory computer-readable data carrier on which is stored a computer program including program code for operating at least one automated vehicle, the computer program, when executed by an electronic computing device, causing the electronic computing device to perform or control the following steps: 
detecting road users by sensors using the at least one automated vehicle and/or using sensor systems in an infrastructure (See at least fig 2, item 4, ¶ 15, “A coordination device can now be formed by connecting one or more of these cameras via a communication link with a computing device that analyzes data from the camera(s), detects vehicles in the data, calculates potential trajectories of the motor vehicles and checks these trajectories for conflicts, and transmits to at least one of the vehicles a driving instruction by way of a communication device when a conflict between the trajectories occurs, so as to prevent impending conflicts”), (See at least ¶ 72, “The sensor continuously captures images of the intersection 3. From the sensor data, in this case from the image data, the coordination device 4 recognizes that the motor vehicle 1 is located before the intersection 3 and moves toward the intersection 3, and that the motor vehicle 2 is also located before the intersection 3 and moves towards the inter section 3”); 
ascertaining predicted traffic routes for the road users using a computing device based on defined criteria (See at least fig 1, item S6, ¶ 9, “calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information”), (See at least fig 1, item S6, ¶ 23, “a trajectory is determined for each of the motor vehicles from the location and movement information of the recognized and preferably also identified motor vehicles. The trajectory can be determined in the simplest case by assuming that the motor vehicle continues to move in the same direction with a constant speed”); 
transmitting control data corresponding to the predicted traffic route to the automated vehicle (See at least fig 1, item S12, ¶ 26, “In all other situations where a conflict is detected, a driving instruction for the first and/or the second vehicle is determined, which is thereafter transmitted to these vehicles”) (See at least fig 1, item S12, ¶ 32, “In the process according to the invention, the first and the second motor vehicle may advantageously be monitored by the same coordination device for a long period of time so as to be able to dynamically transmit to the vehicles new driving directions when a conflict between their trajectories arises, until the conflict of the trajectories is finally resolved.”); and 
operating the automated vehicle according to the control data (See at least ¶ 67, “accurate driving directions may also always be transmitted by the coordination device, which are later adjusted accordingly and displayed or executed by a control device of the motor vehicle depending on the operating mode of the motor vehicle”), (See at least Claim 1, “executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both”).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 16-17 are rejected under 35 U.S.C 103 as being unpatentable over Buchholz in view of Cross et al. US 2021/0295686, hereinafter referred to as Cross, respectively.

Regarding claim 16, Buchholz discloses the method as recited in claim 11.
Buchholz fails to explicitly disclose wherein the computing device uses a digital map for ascertaining the predicted traffic routes for the road users.
However, Cross teaches wherein the computing device uses a digital map for ascertaining the predicted traffic routes for the road users (See at least ¶ 41, “the determining comprises obtaining a route from mapping software on said mobile communication device”), (See at least ¶ 91, “Systems (100) may also integrate with known mapping software to determine a proposed route”), (See at least ¶ 94, “Existing mapping software with route planning may also provide an expected indication of the traveler's intention at the intersection (116) by assuming the traveler is intending to follow the selected route. The use of buttons or mapping software constitutes another form of feedback. from the traveler to the system (100) which feedback allows the system (100) to potentially improve traffic flow across the traffic grid”), (The examiner notes that this limitation is known and conventional in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buchholz and include wherein the computing device uses a digital map for ascertaining the predicted traffic routes for the road users as taught by Cross because it would allow the method to provide an expected indication of the traveler's intention at the intersection.

Regarding claim 17, Buchholz discloses the method as recited in claim 11. 
Buchholz fails to explicitly wherein at least one traffic infrastructure installation is controlled using the computing device.
However, Cross teaches wherein at least one traffic infrastructure installation is controlled using the computing device (See at least ¶ 13, “dynamic traffic control systems use input from vehicle detectors to adjust signal timing and phasing. Detectors are devices that use sensors to inform the controller processor whether vehicles or other road users are present and waiting at the intersection”), (See at least ¶ 25, “Priority systems allow for very high priority vehicles, such as emergency vehicles, to have unimpeded access even in heavy traffic conditions, and in the best of these systems, traffic flow through the entire traffic grid is changing all the time based on the location of vehicles in the system and determinations of how best to maximize the movement of the most number (or the most desirable type) of vehicles”), (See at least ¶ 71, “A priority detector (103) may generally comprise a computer and related hardware infrastructure to allow for at least some control over the traffic control indicators of the given intersection (116)”), (The examiner notes that this limitation is known and conventional in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Buchholz and include wherein at least one traffic infrastructure installation is controlled using the computing device as taught by Cross because it would allow the method to improve the overall traffic flow by improving the system's ability to make predictions (Cross ¶ 67).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665